Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to applicants’ amendment of 3 January 2022. Applicants’ comments with respect to the art cited in the parent applications is acknowledged. The replacement drawings of 3 January 2022 are acceptable and overcome the objections to the drawings. The amendments to the specification overcome the objections to the disclosure. Applicant's arguments with respect to the rejections have been fully considered but they are not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 11, 12, 15, 17 and 18 of U.S. Patent No. 9,666,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the light conversion layer in the patented lighting apparatus can be a down-converting, or downshifting, layer comprising a plurality of quantum dots embedded in a matrix material. It is notoriously well known in the art that this teaching that the quantum dots are embedded in a matrix material actually means that the quantum dots are homogenously dispersed in the matrix medium. It is also notoriously well known in the art that the light conversion layer in LED-based lighting apparatus are transparent to the light emitted by the LED as well as the light emitted by the quantum dots. Thus the taught light conversion layer have the property of claim 12.  The . 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,840,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented optical downshifting layer has the same composition and structure as claimed in this application and has absorption and emission properties that at least overlap those claimed in this application.
Response to Arguments
Applicants’ comments with respect to these rejection are acknowledged. The comments do not overcome the above rejections and thus they are maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent application publication 2006/0169971 in combination with U.S. patent 7,405,002 view of the teachings of U.S. patent application publication 2008/0173886.
In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus for the taught quantum dots, the majority of the absorbed light, which reads upon the claimed first wavelength range, is outside and can be completely outside, depending on the wavelength range of the emitted light, which reads upon the claimed second wavelength range. The reference teaches, in paragraph [0053] that the Stokes shift is such that the light emitted by the quantum dot is not reabsorbed. Paragraph [0061] teaches the quantum dots can have non-spherical shapes. Pargraph [0046] teaches the quantum dot can be a CdSe core surrounded by a CdS shell. U.S. 
U.S. patent application publication 2008/0173886 teaches, in paragraph [0010] that quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 teaches one such method is to encapsulate the quantum dots within silica (col. 2, lines 13-15). Given these teachings, one of ordinary skill in the art would have found it obvious to individually encapsulate the quantum dots in the layer of U.S. patent application publication 2006/0169971 with silica so as to prevent photo-oxidation of the quantum dots. The resulting layer suggests that claimed.
Claims 1-5, 10-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/067296 in combination with U.S. patent 7,405,002 view of the teachings of U.S. patent application publication 2008/0173886.
WO 2011/067296 teaches a waveguide for a photovoltaic generator comprising a photovoltaic cell and a waveguide comprising a transparent matrix having inorganic luminescent particles dispersed therein. The figures show that the waveguide can be in the form of a layer. The reference teaches that at least some of the light emitted by the luminescent particles pass through the matrix into the cell. Thus the matrix of the waveguide has the property of claim 12. The inorganic luminescent particles absorb light in the range of 300-1420 nm and emits light at a greater wavelength, which means that the waveguide or layer is composed of a downshifting material. The inorganic luminescent particles have an absorption spectrum width of 100 nm or more, an emission spectrum width of 10 nm or less and a Stokes shift of 100 or more. Based on the teachings in table 1 and the taught Stokes shift range, it is clear that the absorption 
The inorganic luminescent particles can be photostable quantum rods, which are non-spherical quantum dots having a nanorod shape. The process taught in lines 1-19 on page 8 shows that resulting layer has the inorganic luminescent particles homogenously dispersed in the transparent matrix. Lines 28-32 on page 13 teaches that the photostable quantum rods can be CdSe/CdS quantum rods, which means that both the CdSe core and the CdS are rod-shaped. This core/shell rod is taught to have a Stokes shift of 100 or more and is known to inherently have a maximum absorption wavelength of about 350 nm, an absorption onset wavelength of about 600 nm, a maximum emission wavelength in the range of 555-630 nm. These ranges falls within those of claim 7 and overlaps that of claim 1. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Page 15, lines 16-19 teaches that the layer may include more than one type of quantum rod, which suggests to one of ordinary skill in the art that the taught layer can contain CdSe/CdS quantum rods and at least one other type of core/shell quantum rod. WO 2011/067296 does not teach to individually encapsulate the taught quantum dots.  
U.S. patent application publication 2008/0173886 teaches, in paragraph [0010] that quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 teaches one .
Response to Arguments
Applicants’ arguments with respect to the above 35 USC 103 rejections have been considered but are not convincing. Applicants’ argue that the Examiner did not explain why one of ordinary skill in the art would select the method for protecting quantum dots from photo-oxidation taught in U.S. patent 7,405,002 instead of the method taught in U.S. patent application publication 2008/0173886. U.S. patent application publication 2008/0173886 is only being cited since it teaches quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 is cited since it shows that at the time of invention one such method known in the art to protect quantum dots from photo-oxidation is to encapsulate the quantum dots within silica. It is well within the skill of one of ordinary skill in the art use any known method of preventing photo-oxidation. In this case the use of the silica encapsulant would seem a more reasonable and simpler method of preventing photo-oxidation than replacing the polymers taught in U.S. patent application publication 2006/0169971 or WO 2010/067296 with those of U.S. patent application publication 2008/0173886, especially since the article produced in U.S. patent application publication 2008/0173886 is an optical up-shifting layer used in LEDs  and not an optical down-shifting layer used in solar cells as taught in U.S. patent application publication 2006/0169971, WO 2010/067296 and the claims of this application. The listing of numerous solutions to a Ex parte Raychem Corp. 17 USPQ 2d 1417, 1424 (BPAI 1990); Merck & Co. v. Biocraft Lab. Inc. 10 USPQ 2d 1843 (Fed. Cir. 1983). Applicants have not presented any evidence in the art that would teach away from the method of preventing photo-oxidation taught in U.S. patent 7,405,002. The rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/18/22